Citation Nr: 1733554	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-45 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Eligibility for the one-time payment for the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


REPRESENTATION

Appellant represented by:	The American Legion 


INTRODUCTION

The claimant has no recognized service.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The New York, New York RO currently has jurisdiction over the appeal.

The claimant had a hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing has been associated with the electronic claims file.

Following the May 2017 hearing, the claimant submitted additional evidence in support of his claim.  During the May 2017 hearing he specifically waived initial review of that evidence by the Agency of Original Jurisdiction (AOJ).  As such, the Board may proceed with adjudication of the issue.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

In June 2017, the appellant filed a formal Motion to Advance on the Docket (AOD) due to his age.  The evidence of record confirms that he is over 75 years of age and the motion is granted.  Based on this determination, the appeal will be been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the FEVC fund are not met.  38 U.S.C.A. § 501(a) (West 2014); American Recovery and Reinvestment Act of 2009, Pub.L. No. 111-5, § 1002, 123 Stat. 115; 38 C.F.R. § 3.203 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

This case relates to eligibility for a one-time payment from the FVEC fund, which is governed by the American Recovery and Reinvestment Act of 2009.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).  In this case, the claimant was provided with the required notification in September 2011.  While this notification was after the initial adjudication of the claim, after the notification the appellant's claim was adjudicated on numerous occasions.  In addition, the claimant is an attorney and from his correspondence it is clear that he understands the necessary criteria for granting his claim.

Moreover, in this case the law, not the facts, is dispositive of this appeal, and the duties to notify and assist imposed by the VCAA are inapplicable to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004); see also 38 C.F.R. § 3.159(d) (noting VA will refrain from or discontinue providing assistance in obtaining evidence when the application indicates there is no reasonable possibility that assistance would substantiate the claim, including circumstances where the claimant is ineligible for the benefit sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility).  As set forth in more detail below, the service department has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor v. Nicholson, 21 Vet. App. 325, 332 (2007) ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA.").

In light of the binding certification, any VCAA error is non-prejudicial as the claimant is not entitled to the benefit as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); see also Palor, 21 Vet. App. at 332 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").


Law and Analysis

The claimant seeks entitlement to a one-time payment from the FVEC Fund based upon his claimed service in the Philippines during World War II.

By way of history, during World War II, various military units of the Commonwealth of the Philippines were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).

Pursuant to the American Recovery and Reinvestment Act of 2009, Congress established the "Filipino Veterans Equity Compensation Fund" (FVEC fund) and authorized VA to make one-time payments from the fund to eligible persons who submitted a claim within the one-year period beginning on the date of enactment. Pub.L. No. 111-5, § 1002, 123 Stat. 115.  The act defined the term "eligible person" as any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  Tagupa v. McDonald, 27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71 (2010)).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service that meets the requirements of 38 C.F.R. § 3.203(a), VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c) (2016).

Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria, 118 F.3d 747.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203; Soria, 118 F.3d 747.

In this case, the threshold question for entitlement to the one-time payment under the FVEC is whether the claimant has qualifying service for VA purposes.  The claimant contends he served with the United States Armed Forces, specifically in the Commonwealth of the Philippines in an organized guerrilla force.  He asserts that the various service verification records represent sufficient proof of his service.

An initial request to the National Personnel Records Center (NPRC) from the RO noted that the claimant's name was listed on the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the Manila RO.  Despite that fact, an October 9, 2009, determination by the NPRC was that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  (In addition, the Board notes that a prior May 2001 determination from the NPRC prior to the current appellate time period reached the same conclusion.)  Based on the NPRC finding, the RO denied the appellant's claim in November 2009.

Subsequent determinations by the NPRC in June 2012, January 2013, June 2013, April 2014, August 2014, and May 2016 indicated that no change was warranted in the prior negative certification, despite the provision of numerous documents in support of the claim, including correspondence from the appellant, a certification from the VA RO in Manila that the appellant was on the list of Reconstructed Recognized Guerrilla Roster (RRGR) maintained at the Manila RO, copies of multiple identification cards, enlistment record, letter from the Office of the Adjutant General (OTAG/NRD), extracts from service records, a monthly roster of officers and troops, February 1989 and June 2001 AGNR2 forms from the General Headquarters of the Army of the Philippines, a December 2013 Certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General, and numerous other documents.  In addition, these requests were made using multiple variations of the claimant's name based on his statements and the evidence of record.

The May 2016 NPRC determination explained in detail the basis for the negative responses regarding verification of the appellant's service.  Specifically, the negative response was based on the absence of an AGO Form 23 and that the evidence included a representation by the appellant that no such form was created.  "Using alternate methods of recognition, the [appellant] was still deemed to have no verifiable service.  Although the name [] appears on the official guerrilla roster of the USAFIP NL, it is insufficient evidence to determine if the listing pertains to the claimant.  Completion of an Affidavit for Philippine Army Personnel Form 23, does not establish facts pertaining to claimed service.  That service must be authenticated from the official archives which were recovered from the Philippines after World War II."

In support of his claim, the claimant has submitted numerous documents.  May 1945 special orders from the General Headquarters USAFIP (United States Army Forces in the Philippines) North Luzon, Camp Spencer assigned the claimant to the Replacement and Casualty Battalion, USAFIP, NL (North Luzon), effective March 19, 1945.  An October 1945 "Monthly Roster of Officers and of Troops" for the Medical Detachment, Replacement & Casualty Battalion stationed at Camp Roosevelt included the appellant listed with a rank of corporal.  The record also includes a certified Certificate of Honorable Discharge from the Commonwealth of the Philippines Philippine Army indicating discharge on November 19, 1945.  An "EXTRACT FROM SERVICE RECORD" indicated enlistment on March 19, 1945 in the "Repl. & Cas. Bn." In the "Med. Det., Repl. & Cas. Bn."and the completion of 8 months and 11 days of service.

Additionally, the claims file includes an August 1980 correspondence from the Republic of the Philippines, Ministry of National Defense, Philippine Veterans Affairs Office, indicating that according to their records the claimant was a veteran of World War II / Philippine revolution who served with "MD Co 1st Bn., USAFIP-NL" with the rank of Sergeant.  The claimant's name was carried in the Approved Revised Reconstructed Guerilla Roster of 1948.  February 1989 and June 2001 Certifications from the General Headquarters, Armed Forces of the Philippines stated that according to records the claimant had service from March 19, 1945, to November 19, 1945.  A March 2010 communication from the University of the Philippines Diliman registrar's office certified that the appellant, "had availed of his educational benefits as a Philippine Veteran Scholar from School Years 1946 to 1950."  A June 2010 record from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office indicated that the claimant was a veteran of the Philippine Revolution / Wo[r]ld War II who served with "Med Det 1st FA Bn USAFIP-NL" and had been approved for old age pension and educational benefits.

A December 2013 Certification from the General Headquarters, Armed Forces of the Philippines, Office of the Adjutant General verified the appellant's service in the "Med Det Repl & Cas Bn (F-24)" from March 19, 1945, to November 19, 1945.

During his May 2017 Board hearing, the appellant and his son contended that the appellant had demonstrated his veteran status to the extent that in the past he had been able to utilize VA education benefits to complete his law degree and currently was receiving a veteran's pension benefit from the Philippine Veterans Affairs Office.  

In an attempt to obtain a different result regarding the appellant's review by the NPRC, in May 2016 the then-Secretary of VA sent a letter to the Acting Secretary of the Department of the Army.  The letter noted that VA regulations made clear that Army determinations regarding qualifying service for the purpose of FVEC benefits were final and binding on VA.  The Secretary requested that the Department of the Army consider revisiting the prior determinations with respect to the appellant and one other individual, based on credible evidence of qualifying service.  

In an August 2016 response, the Secretary of the Army indicated that the Army's process for making service determinations recently had been found to be "thorough and fair" in an investigation by the Filipino Veteran's Equity Compensation Fund Interagency Working Group (IWG).  As to the appellant, the Secretary noted that his claim had been reviewed multiple times and that he "neither authenticated his identity by the means required in the original claims process of 1948, nor can his service be verified by any of the original documentation from the unit in which he claims to have served."  In conclusion, "the Army must continue to rely on the final service determinations from 1948 as the basis for eligibility to receive U.S. government benefits.  Those U.S. Army, Philippine Commonwealth Army, and guerilla unit officials were uniquely positioned with first-hand knowledge to be able to identify individuals and ascertain the character of their service to the U.S.  Their contemporaneous investigations of over 1.2 million claims have been determined to be comprehensive and sound."

In Tab B to the Secretary of the Army's response, there was a specific analysis of the appellant's case:

There is no evidence that [the appellant] sought or obtained a PA AGO Form 23 in the post-war period to initiate a claim of service.  He cannot produce his personal copy, the United State Army has no copy on file, and the Government of the Philippines cannot produce a copy.  No copies can be found.  This sends up a red flag.  In cases like this, we direct the claimant to the National Archives and Records Administration to search the Adjutant's General Philippine Army collection, which contains some 1,660 boxes of official documents from the huge post-war event and every follow-on review of the same process. 

There is no evidence [the appellant] was one of the 1.2 million claimants on record in the huge post-war effort.  Although this is the principal issue with [the appellant's] case, it is far from the only issue.  He has repeatedly provided evidence to the VA that would not even qualify as supporting documentation to establish military identity.  Nevertheless, this evidence was examined more than once by Army experts and juxtaposed against some 24 boxes of official Adjutant General Records stored at the National Archives and Records Administration in attempt to shed light on his claims.  Many of the documents and their contents could not be verified as either true or authentic based on a manual, on-site by-name, by-unit, by-date, by-place, and by-event comparison and cross reference to some 20,000 documents related exactly to his case.

An identical name appeared twice and only twice in the some 20,000 separate and detailed documents, and it appeared without military identity and without Army Serial Number in both cases.  First, Box [redacted] file number [redacted], Consolidated Personal Data GHQ, USFIP-FL, page [redacted] and line number [redacted], shows an entry where [the name of the appellant] SGT reports 18 March 1945.  Also, on page [redacted], line number [redacted], an identical [name to the appellant's] reporting March 18, 1945 from (ROTC), but that person's military identity is established and well-traced throughout the entire period, including commissioning, promotions, assignments, transfers, etc., and includes service determinations from him.  Second, in Box [redacted] File Number [redacted], Rosters of Medical Detachment 1st FA Bn, [the appellant's name] appears only on the Form B, Roster of Troops (SPECIAL) dated 15 April 1945 page 5, with a white paper flag clipped over his name with a note that says "Not to be carded".  [Emphasis in original.]  His name appears on the Medical Detachment Recognition Roster, but when the parent unit requested recognition, he was not among those for whom recognition was sought.

[The appellant] does not appear on any other Monthly Roster in the entire unit's life cycle.  The other 30 soldiers on the same unit roster and files are fully auditable and appear in every manifestation to the last detail, including final recognition.  So although we see the possibility on two documents that he appears to be present twice, there is not even one single entry for him on any of the by-name, monthly Station Lists where the senior commander directed and reconciled - by unit and by soldier - every single person present.  Furthermore, the monthly gains and loses reports, where is a summary in great detail with military identity, never mentioned his gain in March or his departure in November that year where all his others reconcile.  His name appears on no assignment order, special order, or any order of any type during the period.  His name does not appear on any sub-unit assignment roster or guard duty or detail report nor any medical history.  There is no induction certificate nor any record of his induction, and there is no record of him receiving monthly pay or any supplies or equipment.  There is no record of him on a tactical or supportive mission.  There is no record of him receiving pay in arrears or out-processing the unit or installation.  There is no record of life insurance or any other benefit transaction.  For all practical purposes, he did not exist on the record like the others have, in great detail, as the unit executed a variety of missions and administrative functions.

[The appellant's] continuity case file at the NPRC has correspondence from him over time.  In that file, we do see that he provided enlistment and discharge documents, which would have been used to build and substantiate the PA AGO Form 23, had he filed one at discharge or during the massive post-war massive with the unit or the two governments involved.  Many of his non-primary documents had logical and administrative errors that were incongruent with what was on file and present for similar events.

It is imperative to note that there were as many as 20 unit members with the [appellant's surname] derivative name in any variation.  All were with perfect military identity or their entire life cycles with the unit can be traced in detailed fashion to eliminate any mistakes.  They, unlike the claimant, were all repeatedly present in all documentation and perfectly traceable for audit and reconciliation.  Besides having separate and well-established distinct military identity, they have career and service evidence that could not be his.

Ideally, [the appellant] would have provided military identity upon reporting for duty and/or would have gained it along the way as part of his induction, like his fellow unit members did.  And when he was discharged and/or during the huge post-war effort that followed he would have presented a claim on PA AGO Form 23 much like the 1.2 million others.  So he has no primary official records of his service or his claim to reference, and the U.S. and Philippine governments have no primary official records of his service or his claim to reference.  Accordingly, his claim has been repeatedly denied.

In sum, the NPRC has certified at least 7 times that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In addition, the August 2016 response from the Secretary of the Army explained in extensive detail the short-comings of the appellant's claim and the basis for the continued denial of recognized service.  

The NPRC has duly considered the claimant's application for VA benefits and reviewed the above documentation of the claimant's service, and in response, certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas.  The Board is not free to ignore the certification of the NPRC as this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992); see Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department refuses to verify the claimed service, the applicant's only recourse lies within the service department, not with VA).  The then-Secretary interceded on the appellant's behalf with the Department of the Army, who provided an extensive basis for the continued denial of service recognition for the appellant.  The Board must accept that determination.  The Board recognizes that following his May 2017 Board hearing the appellant submitted several additional documents attempting to establish his service; however, these were variants of precisely the type of documents that the above letter from the Secretary of the Army stated would be insufficient to establish service and were discussed in detail in Tab B.  To the extent that the documents were entirely new they involved only reservist service with the Philippine Army outside of the period for which FVEC benefits could be awarded (i.e. for service before July 1, 1946).  Accordingly, the claimant may not be considered a Veteran for the purpose of establishing entitlement to the one-time payment from the FVEC Fund.

In reaching this conclusion, the Board wishes to emphasize that it remains sympathetic to the claimant and does not question the sincerity of his belief that he is entitled to VA benefits.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board recognizes that certain entities in the Philippines have officially recognized the appellant's service and he has received benefits based on that service.  As noted in the prior RO adjudications of the claim, the criteria for recognition of service by the United States Army and, by extension the NPRC, differs from comparable groups in the Philippines.  As such, recognition by those groups in the Philippines cannot serve as a basis for the Board to grant the claim.  Accordingly, the claim for entitlement to the one-time payment from the FVEC Fund must be denied.


ORDER

The appeal is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


